 



Exhibit 10.11
(NORTHFIELD LOGO) [y51768y5176800.gif]
2008 Management Incentive Plan
December 5, 2007

 



--------------------------------------------------------------------------------



 



Management Incentive Plan (MIP)
Introduction and Objectives
Northfield Bancorp, Inc.’s Management Incentive Plan (the “MIP” or the “Plan”)
is designed to recognize and reward designated management team members for their
collective contributions to the performance and success of Northfield Bancorp,
Inc. and its subsidiaries (the “Company” or the “Bank”). The Plan focuses on the
financial and key performance measures that are critical to the Company’s growth
and profitability. The MIP serves as a critical component of a competitive total
compensation package that enables the Company to attract and retain talent
needed to drive the Company’s future success.
Objectives of the plan include:

•   Align management compensation with Company performance.   •   Provide clear
focus on key strategic business objectives.   •   Position the Company’s total
cash compensation to be competitive with market.   •   Enable the Company to
attract and retain the talent needed to drive success.   •   Motivate and reward
management for achieving/exceeding performance goals.   •   Encourage teamwork
across the Company’s operating groups.

Eligibility/Participation

•   Eligibility will be limited to key members of management and key employees.
Participants will be nominated by management and approved by the Compensation
Committee.   •   New employees must be hired by July 1 to participate in that
year’s incentive. Incentive awards for employees hired between January 1 and
July 1 will be pro-rated based on the employee’s date of hire (i.e. base salary
actually earned in the year). Participants must maintain a satisfactory level of
performance to be eligible for an incentive award.   •   Participants must be an
active employee as of the award payout date to receive an award, unless they are
out on disability, in which case they will receive a pro-rata award.

Performance Period
The performance period and plan operate on a calendar year basis (January 1 -
December 31).

2



--------------------------------------------------------------------------------



 



Incentive Award Opportunity
Each participant will have a target incentive opportunity that is expressed as a
percentage of base salary. Incentive targets are based on the Company’s
philosophy to pay competitive cash compensation at approximately the 65th
percentile of the compensation committee determined peer group. The 2008
incentive targets consider market practice and the Company’s current base salary
levels. For 2008, all participants will have a 10% of base salary target
incentive opportunity (range of 5% — 20% of base salary).
Achieving all performance goals will generally result in a full target award.
Actual payouts will vary above and below the target incentive to reflect actual
performance relative to the goals and weights. The Compensation Committee
retains the discretion to determine awards relative to goals and may consider
other factors in making the award (e.g. extraordinary events).
The total incentive opportunity and range is summarized below. These are subject
to change based on market practice, internal Company practices, and compensation
philosophy.

                                      2008 Annual Incentive as a % of Base
Salary     (in future years these targets may change and be different by tier)  
  Below   Threshold   Target   Stretch Positions   Threshold   Performance  
Performance   Performance
CEO
    0 %     5 %     10 %     15 %
EVP
    0 %     5 %     10 %     15 %
SVP
    0 %     5 %     10-15 %     15-20 %

Incentive Plan Measures
For 2008, the Corporate performance goal will be budgeted Net Income (before
taxes). A significant portion of all participants’ incentive will be based on
our overall corporate performance. This performance measure reflects our
becoming a public company and the need during the transition to focus on
Company’s growth and profitability. This approach also supports our desire to
foster a collaborative team-oriented culture among our senior leadership team.
The Compensation Committee, at its sole discretion, may determine to exclude
from actual 2008 performance results, items that are considered non-recurring in
nature, and not suitable for consideration in measuring 2008 financial
performance against 2008 budgeted net income (before taxes). In the future, we
may focus on other key corporate performance goals. In addition to corporate
performance, individual/division performance goals will also be considered.
Below is a summary of the weighting of awards based on Corporate and
Individual/Divison Goals:

                      Corporate   Individual/Division Role   Performance  
Performance
CEO
    85 %     15 %
EVP
    75 %     25 %
SVP
    40% - 60 %     60% - 40 %

3



--------------------------------------------------------------------------------



 



Goal Setting
The Corporate Performance goal will be recommended by the Compensation Committee
as part of the Board’s annual business planning process, and approved by the
Board of Directors. The Compensation Committee will approve the performance
range and weights associated with the Corporate Performance goal.
The 2008 Corporate Net Income (before taxes) goal will have a defined threshold,
target and stretch performance and payout range. For example, Net Income (before
taxes) must be at least 90% of the budgeted goal in order to pay out any award.
At 90% of budget, the payout will be 50% of the incentive portion allocated to
net income. Once threshold performance is achieved, the award will increase
incrementally. The payout ranges are shown below. Performance in between levels
will be interpolated, at the Compensation Committees discretion, such that
incremental increases in net income result in incremental increases in awards.

                      Incentive Payout Performance       (for portion based on
Level   Performance Goal   Corporate performance)
Below Threshold
  Less than 90% of budget     0 %
Threshold
  90% of budgeted NI before taxes     50 %
Target
  Budgeted NI before taxes     100 %
Stretch
  120% or greater of budgeted NI before taxes     150 %

Individual/Division goals will be developed and recommended by management and
determined and approved by the Compensation Committee at the start of the fiscal
year. Generally, Individual goals should be limited to no more than three goals
that reflect critical financial and strategic goals. Some possible examples
include: deposit growth, loan growth, efficiency. Each goal should have a
defined target. Payout relative to the target will be determined by management
and the Compensation Committee.
Award Payouts
Payouts will be made in cash as soon as possible after year-end. Generally,
payouts will occur within 75 days following the close of the fiscal year. Awards
are calculated based on actual performance relative to target. Payouts will be
based on percentage of base salary earnings (actual earnings) for the year. This
will allow for ease of calculation of incentives to reflect participants who
work a partial year or part time hours.

4



--------------------------------------------------------------------------------



 



Plan Terms and Conditions
Plan Authorization
The Plan is authorized by the Board of Directors of the Company and administered
by the Compensation Committee.
Program Changes or Discontinuance
The Company has developed this plan based on current objectives and business
conditions. The Plan was developed based on existing business, market and
economic conditions; current services; and staff assignments. If substantial
changes occur that affect these conditions, services, assignments, or forecasts,
the Company may add to, amend, modify, or discontinue any of the terms or
conditions of the Plan at any time.
The Compensation Committee may, at its sole discretion, waive, change, or amend
the Plan as it deems appropriate. The Committee, at its sole discretion, may
increase or decrease an award based upon its consideration of a Plan
participant’s performance or achievements.
Termination of Employment
If a Plan participant leaves or is terminated by the Company before awards are
paid, no incentive award will be paid. Participants must be an active employee
of the Company on the date the incentive is paid to receive an award. (See
exceptions for death, and disability below.)
Disability or Death
If a participant is disabled by an accident or illness, his/her bonus award for
the Plan period will be prorated so that the award is based on the period of
active employment only (i.e. the award will be reduced by the period of time of
disability).
In the event of death, the Company will pay to the participant’s estate the pro
rata portion of the award that had been earned by the participant as of the date
of death.
Ethics and Interpretation
If there is any ambiguity as to the meaning of any terms or provisions of this
Plan or any questions as to the correct interpretation of any information
contained therein, the Company’s interpretation expressed by the Compensation
Committee will be final and binding.
The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment. In addition, any incentive compensation as
provided by the Plan to which the employee would otherwise be entitled will be
revoked.
The Company may recover incentive income if an incentive award was based on
performance that was subsequently subject to a restatement or where performance
targets were later reasonably determined to have not been achieved. In such a
situation, the Company retains the

5



--------------------------------------------------------------------------------



 



right to seek recovery of part or the entire incentive award paid to senior
executive officers (i.e. named executives).
Miscellaneous
The Plan will not be deemed to give any participant the right to be retained in
the employ of the Company nor will the Plan interfere with the right of the
Company to discharge any participant at any time.
The Compensation Committee will determine on at least an annual basis, those
employees of Northfield Bancorp, Inc. and its consolidated subsidiaries that
will be eligible to participate in the Plan.
In the absence of an authorized, written employment contract, the relationship
between employees and the Company is one of at-will employment. The Plan does
not alter the relationship. The Plan will not supersede any specific employment
contract obligations the Company may have with a Plan participant.
This Plan and the transactions and payments hereunder shall, in all respect, be
governed by, and construed and enforced in accordance with applicable
governmental laws and regulations.
Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not, in any way, be affected or impaired
thereby.

6



--------------------------------------------------------------------------------



 



Example
Below is an illustration of a simple plan design for an employee with a base
salary of $150,000 and an incentive target of 10% of base salary ($15,000).
Goals are for illustration purposes only.

                                          Participant Goals   Performance and
Payout     Performance Goal                       Payout     Performance  
threshold/target/stretch                   Actual   Allocation     Measure  
(may be absolute or relative)   Wt   $   Performance   (0% - 150%)   Payout ($)
Net Income
  TBD     75 %   $ 11,250     Between Threshold and Target (i.e. 95% of goal)  
  75 %   $ 8,437.50  
Deposit Growth
  TBD     15 %   $ 2,250     Threshold     50 %   $ 1,125  
Loan Growth
  TBD     10 %   $ 1,500     Below Threshold     0 %   $ 0   TOTAL         100 %
  $ 15,000            63.75% payout
  $ 9,562.50  

This participant’s payout of $9,562.50 is approximately 64% of target. The
payout reflects the Company’s performance between threshold and target, and
individual performance at threshold or below.
This illustration shows a simplified calculation. In practice, actual
performance and payout would be interpolated and pro-rated between payout levels
(i.e. not just at 50%, 100% or 150%).

7